Title: To James Madison from Anthony Charles Cazenove, 20 September 1819
From: Cazenove, Anthony Charles
To: Madison, James


Dear SirAlexandria Septr. 20th. 1819
Your obliging favor of 13th. instt. has been duly recd. & will have the pleasure to ship you per first opportunity for Fredericksburg the qr. Cask Lisbon wine @ $2 p Gn. & a pipe @ $1.25 care of Mr. Stone. I had your letter being recd. 2 or 3 days sooner could have sent them immediately.
I shall not forget your wish for a quarter Cask of Termo whenever an opportunity presents it self of procuring it, & remain with sincere regard very respectfully Your Obedt. Servt.
Ant Chs. Cazenove
